Citation Nr: 1510720	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  04-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment for peripheral vascular disease (PVD) of the right leg in April 2006, to include amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in May 2007.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2009.

This matter was previously before the Board in July 2010, August 2012, and August 2013, at which time it was remanded for further development.  In this decision, the Board grants the claim on appeal, and thus, discussion of VA's compliance with the directives of the Board's remands is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board).


FINDINGS OF FACT

1.  In an attempt to treat the Veteran's right leg PVD, clinicians at VA facilities performed two failed right femoral-popliteal above-the-knee with reversed saphenous vein bypasses in April 2006 and September 2006.

2.  Subsequent to the Veteran's 2006 bypasses, he developed residuals such as fevers, leukocytosis, and soft tissue swelling, and underwent a right above-the-knee amputation in December 2007.

3.  The additional disability that resulted from the Veteran's April 2006 VA treatment for PVD of the right leg, to include amputation, was not an ordinary risk of treatment.


CONCLUSION OF LAW

Compensation benefits for additional disability resulting from VA treatment for PVD of the right leg in April 2006, to include amputation, are warranted.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2014).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran asserts entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 on the ground that a VA medical center performed an improper bypass on his right leg in April 2006, and that this surgery resulted in the need for an additional bypass in September 2006 and culminated in amputation of the right leg above the knee in December 2007.  He also reports that he was discharged on April 18, 2006, with an infection in his right leg which required that he be readmitted to the Biloxi VA Medical Center for three weeks from April 21, 2006, to May 15, 2006, due to that infection.  Notably, the Veteran reported during his December 2009 Board hearing that VA clinicians operated on his right upper thigh when he was led to believe that surgery was to be performed on his right lower leg.

The record shows the Veteran was admitted to the Houston VA Medical Center on April 6, 2006, because of severe PVD.  The operation report shows a right femoral-popliteal above-the-knee with reversed saphenous vein bypass was performed on April 7, 2006.  The operation report indicates that Doppler signals were strong at the posterior tibial artery and that the Veteran tolerated the procedure well, was extubated, and transferred to the surgical intensive care unit (SICU) in a stable state.  Thereafter, he developed fevers and leukocytosis, and soft tissue swelling around the knee and groin incisions.  These symptoms resolved with antibiotics and he was afebrile for 48 hours on April 18, 2006.  Prior to discharge on April 18, 2006, he was given instructions on his post-operative activities which included a walking regimen, driving, bathing, and lifting.  When contacted on April 19, 2006, he stated he felt better but tired.

The discharge summary for the period April 21, 2006, to May 15, 2006, at Biloxi shows he was admitted for a non-healing vascular wound.  The discharge summary shows he had improved when discharged. 

The Veteran underwent a second right femoral-popliteal bypass surgery in September 2006.  The operation report noted that the Veteran developed signs and symptoms of graft occlusion subsequent to the first bypass in April 2006, and non-invasive studies confirmed that the graft was occluded.  The pre- and post-operative diagnosis was failed femoral-popliteal with lifestyle-limiting claudication.  

A February 12, 2007, VA surgery documented two failed right leg femoral-popliteal surgeries and that the Veteran was subsequently found to have hypercoagulable state, which was treated with Coumadin.  The VA surgeon decided that the Veteran could not be offered further surgery to relieve the pain.

In December 2007, the Veteran underwent a right above-the-knee amputation. 

A VA examination was conducted in March 2013 and subsequent opinions were provided in June 2013 and July 2013.  The clinician who reviewed the Veteran's claims file in June 2013 opined that residuals of the Veteran's April 2006 treatment for PVD of the right leg, to include amputation, could not be predicted and the ordinary health care provider would not have considered the residuals an ordinary risk of the treatment provided.

Based on a review of medical literature, the clinician who reviewed the Veteran's claims file in July 2013 reported that a femoral popliteal bypass is necessary to improve blood supply to the leg when blood circulation is reduced due to artery blockage.  According to this clinician, a blocked artery may cause pain in the calf when walking, in which case a bypass should allow a person to walk further without pain.  The clinician reported that surgery to bypass blockage is recommended when the circulation is so poor that the foot is painful at rest or at night.  Additionally, ulcers or black areas of dead skin may also be present when circulation is very poor and, in such cases, the operation is essential to prevent amputation.  Thus, the purpose of the surgery is to decrease the need for amputation.  The clinician opined that, in the present case, the Veteran's failed operations could not have been prevented, as they were an unforeseeable risk of surgery, and any prudent treating facility would have proceeded with the surgeries.

Additionally, the reviewing clinician noted that the Veteran was a very heavy smoker which increases the likelihood for decreased circulation in the extremities.  Lastly, according to medical literature, either angioplasty (stretching of the narrowed artery with a balloon device) or a femoral popliteal bypass is not successful in about 10% of cases; and even when it is successful, there is a risk that the area in the artery will narrow.

In December 2013, the VA clinician who reviewed the claims file in March 2013 provided an opinion regarding whether the Veteran has an additional disability, whether any identified additional disability was the result of an event not reasonably foreseeable, or whether any identified disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing treatment.

The December 2013 clinician reported that amputation is a known, but not ordinary, risk of treatment in patients with a history of severe PVD status post failed bypass.  She reported that it is not possible to determine when the person will require amputation with failed bypass, but that such measures are imminent.  Notably, the clinician reported that because the risk of amputation without bypass is greater than the risk of amputation with bypass, a reasonable person would be more likely than not to proceed.  More specifically, the clinician opined that a reasonable person who experienced the Veteran's level of discomfort would more likely than not opt for amputation.  According to the clinician, pain and risk of loss of limb and life increase as the severity of PVD increases.

Overall, the Board finds that the Veteran developed additional disability due to VA treatment for PVD of the right leg in April 2006.  In addition, the Board finds that the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable based on the December 2013 opinion that amputation is not an ordinary risk of treatment in patients with a history of severe PVD.  See 38 C.F.R. § 3.361(d)(2) (the additional disability "need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided").

Additionally, although an April 2006 pre-operative note indicates that VA obtained the Veteran's informed consent to perform the procedure, the record is negative for specific information concerning potential adverse effects.  When there is a dispute concerning whether a patient was advised that a specific outcome is a risk of surgery, a factual finding must be made by the Board based on all the evidence of record.  See Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has the duty to weigh and analyze the evidence of record).  Thus, although the December 2013 clinician opined that a reasonable person would have opted for amputation, the Board finds that a reasonable person faced with similar circumstances would not have proceeded with the treatment.  See McNair v. Shinseki, 25 Vet. App. 98, 105-07 (2011).  In so finding, the Board finds it highly probative that a February 2007 treatment note indicates that the Veteran had two failed surgeries and documents the Veteran's report that he did not want an amputation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("[T]he Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted.").

In light of the foregoing, the Board finds that compensation benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment for peripheral vascular disease of the right leg in April 2006, to include amputation, are warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment for peripheral vascular disease of the right leg in April 2006, to include amputation, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


